        Case 4:20-cv-00092-BMM Document 6 Filed 02/23/21 Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 TREVION JONES,
                                                         CV-20-92-GF-BMM-JTJ
                           Plaintiff,

       vs.                                                         ORDER

 C.C.C./PETER MOLNAR, and
 JENNIE DIEDER,

                           Defendants.




      Plaintiff Trevion Jones, a federal pretrial detainee proceeding without

counsel, filed a Motion to Proceed in Forma Pauperis (Doc. 1) and a proposed

Complaint (Doc. 2) pursuant to 42 U.S.C. § 1983, alleging that Defendants

negligently treated his health issues. United States Magistrate Judge John Johnston

issued an Order with Findings and Recommendations granting Jones’s Motion to

Proceed in Forma Pauperis. (Doc. 4 at 1). In the same Order, Judge Johnston

applied the screening standard to Jones’s Complaint pursuant to 28 U.S.C. §§

1915, 1915A. Those statutes require the Court to dismiss a complaint filed in

forma pauperis and/or by a prisoner against a government defendant before it is

served, if the Court determines that the complaint is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a
           Case 4:20-cv-00092-BMM Document 6 Filed 02/23/21 Page 2 of 3



defendant who stands immune from such relief. 28 U.S.C. §§ 1915A(b),

1915(e)(2)(B).

      Judge Johnston recommended that the Court dismiss Jones’s Complaint for

failure to state a federal claim upon which relief may be granted. (Doc. 4 at 1).

Jones attempts to bring an action under Bivens v. Six Unknown Named Agents of

the Fed. Bur. Of Narcotics, 403 U.S. 388 (1971). (Doc. 4 at 5). State tort laws

exist, however, that provide adequate remedies against employees of private

persons. (Doc. 4 at 7). Judge Johnston determined that Jones’s Bivens action

should not be allowed to proceed given the existence of an alternative process that

provides him with adequate protection. (Doc. 4 at 7).

      No party has filed an objection to Judge Johnston’s Findings and

Recommendations. The Court has reviewed Judge Johnston’s Findings and

Recommendations for clear error. McDonnell Douglas Corp. v. Commodore Bus.

Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). The Court finds no error in

Judge Johnston’s Findings and Recommendations and adopts them in full.

                                      ORDER

      Accordingly, IT IS ORDERED:

      1.      Jones’s Complaint (Doc. 2) is DISMISSED for failure to state a

federal claim;




                                             2
           Case 4:20-cv-00092-BMM Document 6 Filed 02/23/21 Page 3 of 3



      2.      The Clerk of Court is directed to close this matter and enter judgment

pursuant to Fed. R. Civ. P. 58;

      3.      The Clerk of Court is directed to have the docket reflect that the Court

certifies, pursuant to Fed. R. App. P. 24(a)(3)(A), that any appeal of this decision

would not be taken in good faith. The record makes plain that the instant

Complaint is frivolous as it lacks arguable substance in law or fact.

      Dated this 23rd day of February, 2021.




                                              3
